Citation Nr: 1452565	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-17 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hairy or B cell leukemias, claimed as anemia.

2.  Entitlement to service connection for ischemic heart disease, claimed as 1st degree atrioventricular block.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1975 to May 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The RO in Pittsburgh, Pennsylvania, currently has jurisdiction over the case.

During the course of this appeal, the Veteran requested a hearing before the Board.  He later withdrew this request.  The Board therefore deems it withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has hairy or B cell leukemias, diagnosed as anemia, and ischemic heart disease, diagnosed as 1st degree atrioventricular block, due to herbicide exposure in service.

For the leukemia claim, the Board recognizes that the Veteran submitted a Disability Benefits Questionnaire (DBQ) dated in July 2003 which noted that he has a diagnosis of hairy or B cell leukemia; however, the only other notations on the form relate to the Veteran's anemia.  Furthermore, the DBQ was not signed by any medical professional.  As there is evidence that the Veteran may have hairy or B cell leukemia, an additional VA examination or opinion is necessary. 

For the cardiovascular disorder claim, the Board notes that it is unclear what kind cardiovascular disability the Veteran carries.  An August 2001 echocardiogram (ECG) indicates the Veteran had a normal sinus rhythm with 1st degree A-V block.  An August 2001 x-ray report included a diagnosis of mild atherosclerotic changes of the thoracic aorta.  A July 2002 VA ECG report included a diagnosis of sinus bradycardia with 1st degree A-V block, otherwise normal ECG.  In a January 2011 VA opinion, the examiner indicated that the Veteran did not have a diagnosis of ischemic heart disease (IHD).  The examiner stated that there is no medical evidence in the record of any diagnosis of coronary artery disease (CAD) or physical symptoms of coronary artery disease.  The examiner explained that  ECG changes consistent with 1st degree AV block without additional corroborating evidence of CAD are not significant for this exam and that, in and of itself, first-degree AV block is a benign condition, with no associated increased in morbidity or mortality.  However, the examiner did not acknowledge the August 2001 x-ray report showing a diagnosis of mild atherosclerotic changes of the thoracic aorta.  Accordingly, the Board finds a VA examination with an opinion is necessary. 

Finally, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2011.

2.  Thereafter, schedule the Veteran for a VA examination for his claimed hairy or B cell leukemia.  The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the claims file was reviewed.  All indicated tests and studies should be completed.  The examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis of hairy or B cell leukemia; and,

b. If not, whether any diagnosed blood disorder had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Schedule the Veteran for a VA heart examination.  The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the claims file was reviewed.  All indicated tests and studies should be completed.  The examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis of IHD or CAD; and,

b.  If not, whether any diagnosed cardiovascular disorder had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides.

In providing the opinion as to whether the Veteran has a current diagnosis of IHD or CAD, the examiner should specifically acknowledge the August 2001 x-ray report showing a diagnosis of mild atherosclerotic changes of the thoracic aorta.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4.  Next, review the claims file and ensure that the foregoing development action has been conducted and completed in full.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiners for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

